Case: 12-13605    Date Filed: 05/21/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-13605
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 5:12-cr-00011-IPJ-JEO-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

DANNY MICHAEL WILKES,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                        _________________________

                                  (May 21, 2013)

Before HULL, WILSON and ANDERSON, Circuit Judges

PER CURIAM:

      J. Brice Callaway, appointed counsel for Danny Wilkes in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel=s
              Case: 12-13605     Date Filed: 05/21/2013   Page: 2 of 2


assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel=s

motion to withdraw is GRANTED, and Wilkes=s conviction and sentence are

AFFIRMED.




                                         2